DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is claimed an energy recovery transistor and a discharge transistor. The energy recovery transistor coupled between the ground connection and the second side of the secondary coil of the energy recovery transformer appears to be Q3 (par. 76). The discharge transistor coupled between the second side of the secondary coil of the low power transformer and the ground connection is not shown in fig. 10. Further, according to par. 74 and 75, the discharge transistor is also Q3, but this element is not connected as claimed above and Q3 is already used for the energy recovery transistor. It is unclear if clarification needs to be made in the claim language regarding the connection, if the specification needs clarification, or if some other change to reconcile fig. 10, claim 1, and the specification.
Regarding claim 4, it is claimed that the discharge transistor is coupled between the second side of the secondary coil of the low power transformer T2 and the ground connection. It is established through the low power diode D2 coupled at the first side of the secondary coil of the low power transformer that the first side is the top side of the secondary coil of T2 and the second side is the bottom side of the secondary coil of T2. However, Q3 is not between the second side of the secondary coil of the low power transformer and the ground. Par. 74 contains the same language. It is unclear which discrepancy between fig. 9 and claim 4 and par. 74 should be corrected.
Regarding claim 7, with the introduction of the energy recovery transistor, it contains the same issues as described above in claim 1.
Regarding claim 11, it is claimed that the discharge transistor Q3 is coupled between the second side (bottom) of the secondary coil (of T1) and the ground. However, neither figures 9 and 10 show this feature since Q3 is coupled otherwise. Corrections should be made similar to above.
Regarding claims 15 and 17, it contains similar issues as above.
 Regarding claims 2, 3, 5, 6, 8, 12, and 16, these claims are rejected since they depend on claims above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US 2017/0099011).
Regarding claim 9, fig. 13 of Freeman teaches a high voltage pulse generator, comprising: a pulse generating transformer [102] having: a primary coil with a first side and a second side; and a secondary coil with a first side and a second side; a direct current (DC) voltage source connection (that providing voltage to Vprimary) at the first side of the primary coil, wherein the DC voltage source connection is configured to be connected to a DC power supply to provide a selected voltage to the high voltage pulse generator; a first high frequency power driver transistor [104] coupled between the second side of the primary coil and a ground connection, the first high frequency power driver transistor configured to operate in an on-mode for a selected time period to charge the primary coil for the selected time period based on a switching frequency of the first high frequency power driver transistor, and switch the first high frequency power driver transistor to an off-mode at the switching frequency to release the charge from the primary coil to the secondary coil; and a diode [diode at Vsecondary] coupled between the first side of the secondary coil and a pulsed voltage output that is configured to be connected to a high voltage device [20], the diode configured to direct a current from the secondary coil to charge a capacitance of the high voltage device to form a leading edge of a voltage pulse.
Regarding claim 18, fig. 13 of Freeman teaches wherein the high voltage device is a semiconductor processing equipment (par. 122 describes where 20 is any suitable electronic device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman.
Regarding claim 10, Freeman teaches the device as indicated above except wherein the first high frequency power driver transistor is configured to operate at a frequency between 100 Kilohertz (KHz) and 50 MHz. Freeman also teaches where the primary power circuit 26 runs at higher (500 KHz to 1MHz) to very high frequencies (par. 160). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the operating frequency for the secondary power circuit comprising the forward converter 96 as taught in Freeman for the purpose of utilizing a suitable and well-known type of power circuit operating frequency. 
	
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng (US 2019/0199114) describes a distributed single-stage on-board charging device. He (US 2012/0306407) describes a primary-side control of a switching power converter with feed forward delay compensation. Liang (US 2012/0113688) describes an interleaved flyback converter device with leakage energy recycling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896